DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Claims 35-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on August 15, 2022.
Applicant's election with traverse of Group 1, Claims 21-34 in the reply filed on August 15, 2022 is acknowledged.  The traversal is on the ground(s) that the Office Action dated June 14, 2022 did not provide a proper case of lack of unity of invention because the common technical feature of a “sliding ring” is too broad.  This is not found persuasive because even if the Applicant’s argument that the common technical feature of a “sliding ring” is too broad, the prior art (GB 877080) referenced in rejection of Claim 21 under 35 U.S.C. 102(a)(1) (below) comprises of the narrower common technical feature(s) suggested by the Applicant in Applicants reply filed August 15, 2022, Page 4.
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claim 21 is objected to because of the following informalities:  The word “one” has been omitted before the word “elastic” in Line 6 of Claim 21.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 21-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the side" in Line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "the hard component" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation "the base material" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation "the passage" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 32 recites the limitation "the side" in Line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 34 recites the limitation "the first ring segment" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claims 22-31 and 33-34, Claims 22-31 and 33-34 are rejected under 35 U.S.C. 112(b) by virtue of each claims dependency upon Claim 21 or 32.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 21-22, 26, 29, and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 877080 (Hereinafter GB080).
Regarding Claim 21, GB080 discloses a sliding ring capable of being utilized for a grinding device having a grinding element and a hood covering the grinding element, the sliding ring (5/12)  adapted for attaching to a side of the hood (4) facing a surface to be machined, comprising: a sliding surface (5) for sliding on the surface (11) to be machined; at least one elastic component (12) and a sliding component (5); the sliding surface (5) being formed on the sliding component (5), and the at least one elastic component (12) being arranged on the side of the sliding component (5) opposite the sliding surface (11). See Fig. 5.
Regarding Claim 22, GB080 discloses the sliding ring according to claim 21, wherein the at least one elastic component (12) comprises an elastically deformable material (elastic pad or rubber or similar material; see Page 2, Lines 61-62) or contains a resilient component.
Regarding Claim 26, GB080 discloses the sliding ring according to claim 21, wherein the sliding component (5) is one of: a) a region of the surface of the at least one elastic component (12) which is changed relative to the base material of the at least one elastic component (12); or b) a coating (5, is a felt coating of 12) of the at least one elastic component (12) with a slidable material (5, is a felt coating) or a slidable film or a plurality of small, non-deformable elements made of a slidable material. See Fig. 5.
Regarding Claim 29, GB080 discloses the sliding ring according to claim 21, further comprising a means (fasteners, 7) for forming part of a detachable connection of the sliding ring (5/12) to a hood (4) of a grinding device. See Fig. 3.  It is further noted that making separable does not establish patentability unless there are new or unexpected results. See MPEP 2144.04.V.C.
Regarding Claim 31, GB080 discloses the sliding ring according to claim 21, wherein the sliding ring has at least two ring segments which are independent of one another (see GB080, Page 1, Lines 55-61; disclosing the ring being made out of individual parts) or releasably connected to one another. It is further noted that making separable does not establish patentability unless there are new or unexpected results. See MPEP 2144.04.V.C.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over GB080 in view of Weiford (WO 2008/033377 A2).
Regarding Claim 23, GB080 discloses the sliding ring according to claim 21, wherein the at least one elastic component (12) is arranged between the sliding component (5) and the hood (4).
GB080 does not explicitly disclose that hood (4) is a “hard component” wherein the at least one elastic component is arranged between the sliding component and the hard component.
However, Weiford teaches a device capable of being utilized for grinding that comprises of a hood that is a “hard component” (44; see Fig. 11 and Paragraph 0038) wherein the at least one elastic component (Weiford, 68) is arranged between the sliding component (Weiford, 50) and the hard component (Weiford, 44).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the sliding ring of 
Regarding Claim 24, GB080 discloses the sliding ring according to claim 21, 
GB080 does not disclose wherein the at least one elastic component is completely enclosed by one of: a) the sliding component; or b) the sliding component and the hard component.
However, Weiford teaches an apparatus capable of being utilized for grinding that comprises of at least one elastic component (Weiford, 68) is completely enclosed by one of: a) the sliding component (Weiford, 52); or b) the sliding component (Weiford, 52) and the hard component (Weiford, 44). See Weiford, Fig. 11.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the sliding ring of GB080, wherein the at least one elastic component is completely enclosed by one of: a) the sliding component; or b) the sliding component and the hard component, as taught by Weiford, as a means of protecting the elastic component from being damaged during manufacturing, transportation and use.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over GB080, in view Weiford, in further view of FUKUSHIMA (US 2013/0196573 A1)
Regarding Claim 25, GB080, as modified, discloses the sliding ring according to claim 24.
GB080, as modified, does not disclose wherein the at least one elastic component is a gas, a liquid, a gel, a plurality of solid particles, or a combination thereof.
However, Fukushima teaches an apparatus capable of being utilized for grinding wherein the at least one elastic component (89) is a gas (pressurized air; see Paragraph 0117), a liquid, a gel, a plurality of solid particles, or a combination thereof. See Fukushima, Fig. 30; and Paragraph 0117.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the sliding ring of GB080, as modified, for the purpose of allowing a user to selectively adjust the contact pressure of the sliding ring as desired to ensure a good seal.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over GB080, in view of Katsuoka (CN 101985208 A).
Regarding Claim 27, The sliding ring according to claim 21, 
GB080, does not disclose wherein the at least one elastic component is an annular layer made of a polyurethane foam, and/or the sliding component is a polyethylene film.  GB080 does suggest that it would have been obvious to utilize an elastic component (12) comprising of “rubber or similar material, or compression springs . . . ;” see GB080, Page 1, Lines  85-90; and that is would have been obvious to utilize a sliding component comprising of a material other than felt (“consisting of felt or other similar material . . . ;” see GB080, Lines 82-85.
However, Katsuoka teaches an apparatus capable of being utilized for grinding comprising of a sealing member (Katsuoka, 42d) that is in-part formed with a layer of a polyurethane foam. See Katsuoka, Paragraph 0109, and Fig. 6B. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the sliding ring of GB080 wherein the at least one elastic component is an annular layer of a polyurethane foam, as taught by Katsuoka, as a simple substitution of parts already contemplated by GB080 (GB080, Page 1, Lines  85-90), as a matter of routine design choice, including the selection of a known means for providing an elastic component comprising of a flexible material capable of elastically deforming to the irregularities of the grinding surface, for the purpose of optimizing the sealing properties, requiring only routine experimentation without any new or unexpected results.  
Claims 28 is rejected under 35 U.S.C. 103 as being unpatentable over GB080, in view Weiford, in further view Katsuoka (CN 101985208 A); in further view of Kammerer (DE 202005011659 U1).
Regarding Claim 28, The sliding ring according to claim 23, wherein the hard component is a rigid plastic ring (Weiford, 44), and wherein the hard component (Weiford, 44) and the sliding component (GB080, 5; Weiford,52) completely enclose the elastic component (GB080, 12; Weiford, 68).
GB080, as modified, does not disclose wherein the at least one elastic component is an annular layer of a polyurethane foam, and the sliding component is a polyethylene film. GB080 does suggest that it would have been obvious to utilize an elastic component (12) comprising of “rubber or similar material, or compression springs . . . ;” see GB080, Page 1, Lines  85-90; and that is would have been obvious to utilize a sliding component comprising of a material other than felt (“consisting of felt or other similar material . . . ;” see GB080, Lines 82-85.
However, Katsuoka teaches an apparatus capable of being utilized for grinding comprising of a sealing member (Katsuoka, 42d) that is in-part formed with a layer of a polyurethane foam. See Katsuoka, Paragraph 0109, and Fig. 6B. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the sliding ring of GB080, as modified, wherein the at least one elastic component is an annular layer of a polyurethane foam, as taught by Katsuoka, as a simple substitution of parts already contemplated by GB080 (GB080, Page 1, Lines  85-90), as a matter of routine design choice, including the selection of a known means for providing an elastic component comprising of a flexible material capable of elastically deforming to the irregularities of the grinding surface, for the purpose of optimizing the sealing properties, requiring only routine experimentation without any new or unexpected results.  
GB080, as modified, does not disclose wherein the sliding component is a polyethylene film.
However, Kammerer teaches a grinding element wherein the sliding component (Kammerer, 12) comprises of polyethylene. See Kammerer, Fig. 2 and Paragraph 0017.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the sliding ring of GB080, as modified, wherein the sliding component is a polyethylene film (“film” is being construed under a broadest reasonable interpretation as “thin coating or layer”, and GB080 graphically depicts (5) as a relatively thin layer in comparison to (12)), as taught by Kammerer, as a simple substitution of parts already contemplated by GB080 (see GB080, Lines 82-85), as a matter of routine design choice, including the selection of a known means for providing an sliding component that is more resilient and dimensionally stable than felt, for the purpose of optimizing the sealing properties and durability of the sliding component, requiring only routine experimentation without any new or unexpected results.  
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over GB080 in view of Weiford (WO 2008/033377 A2), in further view of Laessig (US 2016/0213216 A1).
Regarding Claim 30, GB080, as modified, discloses the sliding ring according to claim 23, 
GB080, as modified, does not disclose wherein openings for the passage of air into the interior of the sliding ring are arranged in the hard component.
However, Laessig teaches a device capable of being utilized for grinding, wherein openings (Laessig, 7) for the passage of air into the interior of the sliding ring are arranged in the hard component (Laessig, 1). See Laessig, Fig. A and Paragraph 0030.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the sliding ring of GB080, as modified, wherein openings for the passage of air into the interior of the sliding ring are arranged in the hard component (Weiford, 44; GB080, 4), as taught by Laessig, for the purpose of providing auxiliary air holes to prevent the hood from being sucked down too hard on the grinding surface. See Laessig, Paragraph 0030.
Claims 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Eto et al. (US 8,622,788 B2) in view of GB 877080 (Hereinafter GB080).
Regarding Claim 32, Eto discloses a grinding device comprising: a grinding element; a hood (1/11) covering the grinding element (26); and a sliding ring (27) arranged on the side of the hood (1/11) facing a surface (33) to be machined, wherein the sliding ring (27) has a sliding surface (29, lower end of 27) for sliding on the surface (33) to be machined.
Eto may not explicitly disclose wherein the sliding ring (27) comprises at least one elastic component and a sliding component, the sliding surface being formed on the sliding component, and the elastic component being arranged on the side of the sliding component opposite the sliding surface.
However, GB080 teaches a device capable of being utilized for grinding that comprise of a sliding ring (5/12) comprises at least one elastic component (12) and a sliding component (5), the sliding surface being formed on the sliding component (5), and the elastic component (12) being arranged on the side of the sliding component opposite the sliding surface. See GB080, Fig. 5.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the sliding ring of Eto  wherein the sliding ring (Eto, 27) comprises at least one elastic component and a sliding component, the sliding surface being formed on the sliding component, and the elastic component being arranged on the side of the sliding component opposite the sliding surface, as taught by GB080, as a matter of routine design choice, for the purpose of allowing the ring to press resiliently on the surface being machined, such that the ring will follow the irregularities of the surface being machined without losing sliding contact with the surface being machined.

    PNG
    media_image1.png
    687
    314
    media_image1.png
    Greyscale
Regarding Claim 33,  Eto, as modified, discloses the grinding device according to claim 32, wherein the hood (Eto, 11/1; GB080, 4) has a first area (Eto, 11) which includes a part of the periphery of the side facing a surface to be machined (Eto, 33; GB080, 11), and is detachable from other areas of the hood (Eto, 11/1; GB080, 4), wherein a ring segment of the sliding ring is arranged at the first area, and wherein the length of the first area of the hood and the length of the ring segment arranged in the first area are equal. See Eto, Fig. 2.  It is further noted that making separable does not establish patentability unless there are new or unexpected results. See MPEP 2144.04.V.C.
Regarding Claim 34, The grinding device according to claim 33, further comprising a second ring segment (Eto, 1) of the sliding ring connected to said other areas of the hood, wherein the first ring segment forms one quarter of the circumference of the sliding ring, and the second ring segment forms three quarters of the circumference of the sliding ring. Eto, Fig. 2 graphically depicts a first ring segment forming approximately one quarter of the ring segment. To the extent that applicant may argue that Applicant may argue that Eto, as modified, does not explicitly disclose wherein the first ring segment forms one quarter of the circumference of the sliding ring, and the second ring segment forms three quarters of the circumference of the sliding ring, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify ETO, as modified, wherein the first ring segment forms one quarter of the circumference of the sliding ring, and the second ring segment forms three quarters of the circumference of the sliding ring, as a matter of design choice, for the purpose of ease of access for manufacturing, installation, and repairs, requiring routine experimentation with predictable results. Additionally, it has been held that changes in size/proportions and/or the recitation of relative dimensions does not establish patentability over the prior art when the device having the claimed relative dimensions would not perform differently than the prior art device. See MPEP 2144.04.IV.A. It is further noted that the specification does not indicate the criticality of wherein the first ring segment forms one quarter of the circumference of the sliding ring, and the second ring segment forms three quarters of the circumference of the sliding ring nor any evidence of unexpected results.	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C MOORE whose telephone number is (571)272-7272. The examiner can normally be reached M-F 730am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C MOORE/Examiner, Art Unit 3723                                                                                                                                                                                                        
/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723